Case 2:21-cv-14103-AMC Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  FT. PIERCE DIVISION

 LAKISHA GREEEN                                                             Case No.:

               Plaintiff,
 v.

 FLORIDA POP, LLC,

             Defendant.
 _________________________________________/

                            DEFENDANT’S NOTICE OF REMOVAL

        Please take notice that Defendant, FLORIDA POP, LLC hereby serves this Notice of

 Removal to this Court of the case styled LAKISHA GREEN v. FLORIDA POP, LLC currently

 pending in the Circuit Court of the Tenth Judicial Circuit in and for Highlands County, Florida,

 Case No.: 2021-CA-000031, and as grounds states:

                                  FACTUAL BACKGROUND

        1.     This is an action for damages and injunctive relief arising out of the termination of

 Plaintiff’s employment with Defendant in April 2020.

        2.     On February 1, 2021 Plaintiff filed her Complaint against Defendant in the Circuit

 Court of the Tenth Judicial Circuit in and for Highlands County, Florida, Case No.: 2021-CA-

 000031. See Plaintiff’s Complaint attached hereto as Exhibit “A.”

        3.     According to the allegations of the Complaint, Plaintiff was hired by Defendant as

 a shift manager in April 2018 and subsequently became pregnant. Id.

        4.     Beginning on December 22, 2019, Plaintiff alleges that Defendant began reducing

 her hours and harassing her in an attempt to make her quit. Id. She was then allegedly terminated

 on January 4, 2020 but was rehired on January 11, 2020. Id.


                                                 1
Case 2:21-cv-14103-AMC Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 4




        5.      On January 14, 2020, Plaintiff alleges that she went out on maternity leave that was

 approved by Human Resources. Id.

        6.      Prior to the date her maternity leave was supposed to end, Plaintiff allegedly

 reached out to her supervisors to see if an extension on her leave would be approved. Id. However,

 she allegedly never received a response and was never allowed to return to work. Id.

        7.      Based on these allegations, Plaintiff alleges claims of discrimination based on

 disability and race under the Florida Civil Rights Act (“FCRA”), gender and pregnancy

 discrimination under Title VII, and sex-based pay discrimination under the Florida Equal Pay Act.

 Id.

                                  GROUNDS FOR REMOVAL

        8.      Any civil action brought in a State court over which the district court would have

 original jurisdiction may be removed by the defendant to the district court for the district in which

 the action is pending. 28 U.S.C. § 1441(a). Original jurisdiction exists in civil actions presenting

 federal questions “arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.

 § 1331.

        9.      Counts III and V of the Complaint allege causes of action arising under Title VII.

 Therefore, the Court has original jurisdiction as to these claims under 28 U.S.C. § 1331 and these

 claims may therefore be removed to federal court pursuant to 28 U.S.C. § 1441(a).

        10.     In any civil action which this Court has original jurisdiction, this Court also has

 “supplemental jurisdiction over all other claims that are so related to claims in the action within

 such original jurisdiction that they form part of the same case or controversy under Article III of

 the United States Constitution.” 28 U.S.C. § 1367. The test to determine if supplemental

 jurisdiction is proper is whether the claims asserted derive from a common nucleus of operative



                                                  2
Case 2:21-cv-14103-AMC Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 4




 fact. Upper Chattohoochee Riverkeeper Fund, Inc. v. City of Atlanta, 701 F.3d 669, 679 (11th Cir.

 2012).

          11.   Counts I and II of the Complaint allege causes of action arising under the FCRA.

 These causes of action are within the Court's supplemental jurisdiction pursuant to 28 U.S.C. §

 1367 as the allegations in support of Counts I and II stem from the same set of facts, and form part

 of the same case or controversy, as Plaintiff's federal claims under Title VII.

          12.   Count IV of the Complaint alleges a cause of action arising under the Florida Equal

 Pay Act. This cause of action is within the Court's supplemental jurisdiction pursuant to 28 U.S.C.

 § 1367 as the allegations in support of Counts IV stem from the same set of facts, and form part of

 the same case or controversy, as Plaintiff's federal claims under Title VII.

                                     PROCEDURAL MATTERS

          13.   Venue in this Court is proper pursuant to 28 U.S.C. § 1441(a) and Local Rule 3.1

 because this action is being removed from the state court in which it was originally filed, the Circuit

 Court of the Tenth Judicial Circuit in and for Highlands County, Florida, to the district court of

 the United States for the district and division in which such action is pending, the Southern District

 of Florida, Fort Pierce Division.

          14.   Defendant has filed a copy of its Notice of Removal pursuant to 28 U.S.C. § 1446(d)

 with the Clerk of the Court for the Tenth Judicial Circuit, in and for Highlands County, Florida

 and will give written notice thereof to all parties. Defendant contemporaneously filed its notice of

 removal in the state court's record with the Clerk of this Court in compliance with 28 U.S.C. §

 1447(b). A copy of Defendant’s Notice of Filing of Notice of Removal filed in state court is

 attached hereto as Exhibit “B.”




                                                   3
Case 2:21-cv-14103-AMC Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 4




        15.     Defendant’s Notice of Removal was timely filed and without waiver by Defendant,

 pursuant to 28 U.S.C. § 1446(b)(1), as it was filed within thirty (30) days after the receipt by

 Defendant, through service or otherwise, of a copy of Plaintiff’s Complaint.

        WHEREFORE, Defendant, FLORIDA POP, LLC respectfully requests this Court to

 assume jurisdiction of the above-described action now pending in the Tenth Judicial Circuit in and

 for Highlands County, Florida, pursuant to 28 U.S.C. §§ 1332 and 1441.

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

 via CM/ECF or email: Nora Leto, Esq. Kaylor, Kaylor & Leto, P.A. 625 Commerce Drive, Suites

 303-304 P.O. Box 7306 Lakeland, FL 33807-7306 via email: nsl@kaylor-kaylor.com;

 chr@kaylor-kaylor.comon on this 22nd day of February, 2021.

                                              KAUFMAN, DOLOWICH & VOLUCK, LLP

                                              /s/ Abbye E. Alexander_________
                                              ABBYE E. ALEXANDER, ESQUIRE
                                              Florida Bar No.: 662348
                                              CHRISTOHER J. PERINI, ESQUIRE
                                              Florida Bar No.: 0121893
                                              orlandopleadings@kdvlaw.com
                                              301 E Pine Street, Suite 840
                                              Orlando, Florida 32801
                                              Tel: (407) 789-0244
                                              Fax: (888) 502-6353
                                              Attorneys for Defendant.




                                                 4
